Citation Nr: 0532682	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  95-01 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2005, the Board remanded the veteran's claim to the 
RO for additional development to include, but not limited to, 
scheduling the appellant for a VA psychiatric examination.  
The requested development has been completed, and the case 
has returned to the Board for appellate review. 


FINDING OF FACT

The weight of the competent evidence is against a finding 
that the appellant developed post-traumatic stress disorder 
(PTSD) as a result of active military service in the Republic 
of Vietnam.


CONCLUSION OF LAW

The criteria for establishing service connection for post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 101, 
1101, 1110, 1131, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2005).









REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson,19 Vet. App. 103 (2005).

The Board notes that the appellant was apprised of VA's duty 
to notify in correspondence, dated in  July 2001 April 2005, 
by an April 1993 statement of the case and September 2005 
supplemental statement of the case.  In particular, the April 
2005 letter informed the appellant that to substantiate the 
claim for service connection the evidence must show a current 
disability that was related to disease or injury incurred in 
or aggravated by military service, or disability that has 
existed continuously from the date of discharge until the 
present.  The April 2005 letter advised the appellant that VA 
must make reasonable efforts to assist him in getting 
evidence, including medical records, Social Security 
Administration records, or relevant records not held by any 
Federal agencies.  The appellant was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
Thus, VA RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, was to be provided by the claimant and which portion, if 
any, would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a)
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002).

In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  Although the notice required by the VCAA 
may not have been provided until after the RO adjudicated the 
appellant's claim in 1993, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

Regarding VA's duty to assist, service medical and personnel 
records, extensive VA post-service clinical records, and a 
March 1994 hearing transcript are of record.  Taken together, 
the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the appellant.  This is 
especially so given that VA has had the appellant examined in 
June 2004 for the specific purpose of determining whether any 
PTSD is related to his military service.  In addition, the 
appellant provided testimony concerning his claim for service 
connection for PTSD at a March 1994 hearing at the RO in 
Waco, Texas.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims has held that, under the 
law cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 
4 Vet. App. 309, 314 (1993).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  
38 C.F.R. §§  3.304(f), 4.125 (2005).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown,
6 Vet. App. 91, 98 (1993).

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
(Parenthetically, the Board points out that the former and 
revised criteria for establishing service connection for PTSD 
are substantially the same.  The revisions to section 
3.304(f) serve primarily to bring that regulation in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.)  The amended regulation, 
38 C.F.R. § 3.304(f) (2005), provides: Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

In the case at hand, the veteran conceded that he was not 
involved in combat, that he was not wounded and that no one 
on his "ship" was injured (see June 2004 VA examination 
report), thus the provisions of 38 C.F.R. § 1154(b) are not 
for application in this case.  

III.  Factual Background

In statements to the RO, throughout the duration of the 
appeal, and during a March 1994 hearing at the RO, the 
appellant identified several stressors related to his 
military service in the Republic of Vietnam: (1)  During 
service in the South China Sea/Gulf of Tonkin while assigned 
to A Battery, 1st Battalion, 12th Marines, 3rd Marine Division 
(A Btry, Mar, 3rd Mar.Div. (Reinf) FMF), the veteran suffered 
extremely fearful nightmares of death, of being killed and 
killing other individuals, along with, intense psychological 
pressure and physical threats related to his subsequent 
refusal to participate in combat and thoughts of suicide; (2) 
Witnessing a jeep accident that resulted in the death of a 
soldier, "James Stillett" (see June 2004 VA PTSD 
examination report); (3) The witnessing of a bar room fight 
between two soldiers about the war that resulted in the death 
of a soldier; (4) Being a participant in a fistfight in 
December 1964; and (5) Threats by military personnel to his 
person.  

Service department records reflect that the veteran's 
military occupational specialist was an automotive mechanic.  
In March 1964, the veteran participated in operation BACKPACK 
in Ch'o-Ch'eng, Taiwan, while attached to the U.S.S. Terrell 
County LST-1157.  He was part of the Battalion Landing Team 
1/3, from June 1964 to July 1964, while attacked to the 
U.S.S. Monticello (LSD-35).  He served aboard the U.S.S. 
Tortuga (LSD-26) at White Beach, Okinawa in August 1964, and 
departed therefrom to the South China Sea Area in August 
through September 1964, and aboard the U.S.S. General J.G. 
Breckinridge at Naha Port, Okinawa in September and October 
1964. 

Service medical records are entirely negative for any 
subjective complaints or clinical findings referable to PTSD.  
Indeed, an April 1966 separation examination report reflects 
that the veteran was found to have been psychiatrically 
"normal" at service discharge. 

Post-service VA clinical and examination reports, dating from 
May 1968 to June 2004, are of record.  When seen in the VA 
outpatient clinic in December 1993, the veteran produced very 
high scale scores on both the Modified Injury Severity Score 
(scale) and the Minnesota Multiphasic Personality Inventory 
(MMPI-1).  At that time, the examiner reported that the 
veteran was a somewhat difficult person to interview; and 
that it was not possible to determine whether his vague 
presentation was pathological, or a response style chosen to 
avoid certain area in his history.  The overall impression 
was that [the clinical picture] was not of a veteran with 
PTSD following typical combat-related trauma.  Subsequent VA 
hospitalization and clinical records, dated in September 1994 
and January, February and March 1998, respectively, indicate 
a diagnosis of PTSD, as well as other psychiatric diagnoses 
that have been related to his psychiatric responses while 
serving aboard the U.S.S. Tortuga in the South China Sea. 

In December 2003, and in response to an August 2003 Board 
remand, the RO contacted the Marine Corps Headquarters of the 
United States Marine Corps and requested that they provide 
any available information which might corroborate one or all 
of the veteran's alleged in-service stressors.  In a letter 
that same month, the Headquarters of the United States Marine 
Corps Personnel Management Report Branch indicated that the 
veteran had joined Headquarters Battery, 12th Marines on 
September 2, 1963.  A search of the unit diaries from August 
to October 1963 revealed that one Marine had died as a result 
of an automobile accident on October 24, 1963.  The records 
also showed that the appellant entered Vietnam in March 1965.  
The RO was informed that any other information concerning the 
veteran's unit could be requested from the Marine Corps 
Historical Center, History and Museums Division, Building 58, 
Washington Navy Yard, Washington DC (Parenthetically, the 
Board notes that in a January 2002 letter from the Marine 
Corps Historical Center, it was indicated that they were 
unable to verify incidents during the veteran's service 
aboard the U.S.S. Tortuga for the period from August to 
September 1964 because they had nothing on file prior to 
March 1965).  

In an April 2004 letter to the RO, the United States Marine 
Corps Headquarters indicated that an enclosed excerpt from 
the Unit Diary of Headquarters Battery, 12th Marine Regiment, 
3rd Marine Division (Rein), Fleet Marine Force, October 24, 
1963, revealed that Private Roger E. Stinnett died in a 
"vehicle" accident in the Camp Fuji Area, Japan.  In 
addition, a Monthly Personnel Roster showed that Private 
Stinnett and the veteran were in the same unit. 

A June 2004 VA examination report reflects that the examiner 
had reviewed the entire claims file, to specifically include 
the service medical and personnel records and prior 
examination reports.  The veteran related that he had served 
in the Gulf of Tonkin in Vietnam for about one month, but 
that he was not in combat.  Regarding his stressors, the 
veteran indicated that he saw his friend, "James Stillett," 
killed in a jeep accident.  However, the examiner noted that 
the veteran did not sound upset.  The veteran also reported 
hearing voices of men during his Vietnam service, one good 
and one bad, who told him to commit suicide by jumping 
overboard.  He related that he had nightmares of stabbing 
someone.  The veteran reported having an out-of-body 
experience, where he was flying in a helicopter and saw a lot 
of dead bodies.  After a mental status examination, the 
examiner entered impressions of major depression, substance 
abuse in the past of alcohol and mixed personality disorder.  

The June 2004 VA examiner concluded after a review of the 
records, to specifically include the appellant's 
hospitalization and clinical notes, that a diagnosis of PTSD 
was not supported either by an evaluation of the appellant or 
his records.  In bolstering his opinion, the VA examiner 
noted that during the examination, the veteran was not 
"pushing" for PTSD or his stressors; the veteran had 
halfway forgotten about them.  Indeed, the VA examiner noted 
that the veteran did not remember the stressors until he was 
questioned about them, and then he got the "name" wrong.  
Overall, the examiner determined that the veteran did not 
appear to be invested in the Marines who had died.  In 
formulating his opinion, the VA examiner noted that while 
other physicians had, in the past, diagnosed the veteran as 
tentatively having PTSD, the head of the PTSD program at the 
VA Medical Center in Dallas, Texas had indicated that he did 
not see valid indicators of PTSD in the appellant. 




IV.  Analysis

In this case, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  In support of the foregoing conclusion, a review of 
the appellant's claims files do not reveal any service 
medical notation of PTSD.  Moreover, in connection with this 
appeal, the appellant was examined by VA in June 2004, 
wherein the examiner definitely concluded that the appellant 
did not meet the criteria for a diagnosis of PTSD.  In 
bolstering his opinion, the VA examiner pointed out that a 
diagnosis of PTSD was not warranted not only because of the 
appellant's general presentation during the interview, but 
also from his previous examinations.  Indeed, the June 2004 
VA examiner noted that while other physicians had diagnosed 
the veteran has tentatively having PTSD, the head of the PTSD 
program at the VAMC in Dallas, Texas specifically concluded 
that he did not see valid indicators of PTSD in the 
appellant.  In this regard, the June 2004 VA examiner noted 
that during his evaluation of the veteran, the appellant was 
unable to remember stressors and when he did, he got the 
"name" wrong.  Overall, the examiner observed that the 
veteran did not appear to be invested in the Marines who had 
died.  

The Board observes that VA physicians have diagnosed the 
appellant as having PTSD in subsequent VA clinical records, 
dated in September 1994 and January, February and March 1998, 
indicate a diagnosis of PTSD, as well as other psychiatric 
diagnoses that have been related to his psychiatric response 
while serving aboard the U.S.S. Tortuga in the South China 
Sea.  These diagnoses, however, were contradicted by the VA 
examiner in June 2004 who, after considering all of the 
evidence in the claims file, to include the appellant's 
military service, hospitalization and examination reports, 
and mental status examination, ruled out a diagnosis of PTSD.  
Because of the thorough review of the record and the 
underlying explanation for the conclusions, the Board gives 
the diagnosis of the VA examiner in 2004 more probative 
weight than the diagnoses provided by VA clinicians in 
September 1994 and January, February and March 1998.  See 
Winsett v. West, 11 Vet. App. 420 (1998) (it is not error for 
the Board to value one medical opinion over another, as long 
as a rationale basis for doing so is given).  

Discounting the September 1994 and January, February and 
March 1998 diagnoses of PTSD, leaves only the veteran's 
unsubstantiated lay testimony that he developed PTSD as a 
result of his active service in Vietnam.  However, as the 
record does not reflect that the appellant possesses a 
recognized degree of medical knowledge, his own opinions on 
medical diagnoses or causation with respect to his PTSD are 
not competent.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This 
is especially so given that a VA examiner in June 2004 has 
specifically opined that the appellant did not have PTSD.  
Therefore, the Board cannot assign any weight to the 
veteran's lay assertion of PTSD.  Accordingly, the Board 
determines that the preponderance of the evidence is against 
the claim for service connection for PTSD.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990);38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  


ORDER

Service connection for PTSD is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


